DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/02/2022 have been fully considered but they are not persuasive.
Applicant’s argument re: the reference is that bolts are applied to a flange and not to a pipe sidewall. Examiner maintains the rejection as, the claims do not require the bolts/anchors to be applied to a pipe sidewall, but to a casing. The shape of said casing, in claim 17 at least, is only defined as “having a dimension to envelope a damaged portion of said conduit”. Nothing in that limitation prevents the casing from having a flange.

Second applicant argues that, McNerney clearly teaches that the shafts are open to the elements in the flange and that the ends of the shafts are exposed. – with respect to exposure the limitation is claim 17 is “wherein said shaft of said anchor element is entirely embedded”.  Examiner’s response is that the shaft is entirely embedded if only an end is exposed – the shaft being the rod length and distinguishable from the end of the anchor. Further bolt holes of McNemey are not necessarily required to be through holes. It may look like the ends of the bolts are exposed in figure 3 but the text of the reference doesn’t seem to teach/require that the bottom/shaft ends be exposed. Even if .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 

6.	Claims 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadarajah et. al. (US 20040129373) in view of McNerney (US 5560511).
7.	Regarding Claim 17, Nadarajah teaches system for the repair or reinforcement of a conduit (abstract), said system comprising: a casing having a dimension to envelope a damaged portion of said conduit ( Figure 4-5, [0023], damaged portion -26 and sleeves/casing -22 shown in Figure 5); said dimension being such that a space is defined between an inner surface of said casing and an outer periphery of said conduit (Figure 5, [0023], the sleeves are dimensioned to allow an annular chamber (25) between the original pipe (20) and the sleeves (22); an injection port positioned along said casing and in selective communication with said space (Figure 5, a load bearing grout/fluid capable of curing under water is then injected into annular chamber (25) of the sleeves through the pre-installed inlet and outlet port (16, 18 in Figure 4);  and a cap assembly frictionally attached to said casing and said conduit (Figure 5,  [0023], the end of the sleeves are capped such that they are attached frictionally to the pipe -20) 
8.	Further regarding the amended claim 17, Nadarajah teaches the use of screw/cap assembly attached to the casing but fails to explicitly disclose that the cap assembly has anchor elements having a head and shaft where the shaft is embedded in the cap assembly. However, McNerney teaches a cap assembly frictionally attached to a casing via an anchor element having a head portion and a shaft wherein said shaft is entirely embedded in one of said cap assembly and said casing (Figure 1, 3, showing 
9.	It is noted that a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention).  See In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004).  In this case, the McNerney reference is analogous art to the claimed invention because it is reasonably pertinent to the problem of securely attaching a cap to the end of a cylindrical sidewall, just as is being done with the casing, cap, and anchor elements of the instant claims.
10.	It would be obvious for one ordinary skilled in the art to modify the cap assembly taught by Nadarajah with the teaching of  cap assembly attached to the casing and the anchor element embedded taught by McNerney for the purpose of securing the cap assembly in the sleeve/casing.
11.	Regarding Claim 18, Nadarajah teaches system for the repair or reinforcement of a conduit wherein the casing is comprised of two complimentary portions (Figure 4-6, [0023], two half steel sleeves installed around pipe-20).
12.	Regarding Claim 19, Nadarajah teaches system for the repair or reinforcement of a conduit, wherein the said casing may have any geometry so as to accommodate said damaged portion of said conduit ([0023]-[0024], annular chamber-25 between the pipe-20 and the sleeve-22, the gap between pipe and sleeve will be dependent upon surface condition of the affected area i.e. dents, weld protrusions, out of dimension pipe etc).

14.	Regarding Claim 21, Nadarajah teaches system for the repair or reinforcement of a conduit wherein the sealing element in communication with said cap assembly and said casing ([0023],epoxy resin  or elastomeric seals 27).
15.	Regarding claim 22, Nadarajah teaches the system for the repair or reinforcement of a contuid, wherein the injectable materially thermally isolates said casing from said conduit ([0024], grout is inejected to insulate the pipe)
16.	Claim(s) 23 -25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 3467141) in view of McNerney (US 5560511).
17.	Regarding claim 23, Smith discloses casing system comprising: a casing for selectively enveloping a portion of said conduit (abstract); a cap assembly selectively attached to said casing and said conduit via screw members (Figure 6, cap assembly with screw-23 holding the casing/sleeve), said screw members including a head portion and a frictionally attractive portion (Figure 1, 6, nut-23 is the head portion); 
18.	Smith didn’t disclose wherein an entirety of said frictionally attractive portion of said screw members are wholly embedded in one of said cap assembly and said casing when cap assembly said is attached to said casing.  However, McNerney teaches an attachment of a cap to a casing in which screw members are used and the entirety of the shaft of the screw members is embedded in one of the cap and casing (Figure 1-3 bolts are inserted inside cap holding the casing/sleeve portions). It is the Examiner’s 
19.	It would be obvious for one ordinary skilled in the art to modify the cap assembly taught by Nadarajah with the teaching of cap assembly attached to the casing and the anchor element embedded taught by McNerney for the purpose of securing the cap assembly in the sleeve/casing.
20.	 Regarding Claim 24, Smith discloses reinforcement assembly comprising: a casing for selectively enveloping a portion of said conduit (abstract); a cap assembly selectively attached to each opposing end of said casing via screw elements (Figure 6, cap assembly with screw-23 holding the casing/sleeve), said screw members including a head portion and a frictionally attractive portion (Figure 1, 6, nut-23 is the head portion); 
21.	 Smith didn’t disclose wherein a distal end of said frictionally attractive portion of said screw members are wholly embedded in one of said cap assembly and said casing when cap assembly said is attached to said casing.  However, McNerney teaches the distal end of frictionally attractive portion of screw members being wholly embedded in one of said cap assembly (Figure 1-3 bolts are inserted inside cap holding the casing/sleeve portions). It is the Examiner’s position that McNerney is analogous art for the reasons presented above in the rejection of claim 17.
22.	It would be obvious for one ordinary skilled in the art to modify the cap assembly taught by Nadarajah with the teaching of distal end of cap assembly embedded in the shaft taught by McNerney for the purpose of securing the cap assembly in the sleeve/casing.

24.	 Smith didn’t disclose wherein said threaded shaft of said fastening element is entirely embedded in one of said cap assembly and said casing, when said cap assembly is frictionally attached to said casing, However, McNerney teaches a cap attached to a casing using fastening elements having threaded shafts wherein the entirety of the threaded shaft is embedded in the cap or casing (Figure 1-3 bolts are inserted inside cap holding the casing/sleeve portions). It is the Examiner’s position that McNerney is analogous art for the reasons presented above in the rejection of claim 17.
25.	 It would be obvious for one ordinary skilled in the art to modify the cap assembly taught by Nadarajah with the teaching of distal end of cap assembly embedded in the shaft taught by McNerney for the purpose of securing the cap assembly in the sleeve/casing.

Conclusion

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019.  The examiner can normally be reached on 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741